      Case 1:19-cv-11493-VEC Document 5 Filed 01/30/20 Page 1 of 2




                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
                                  QUINTAIROS, PRIETO,                   DATE FILED: 01/30/2020
                                  WOOD & BOYER, P.A.
                                     ATTORNEYS AT LAW

                                   WWW.QP WB LA W.COM

                                    505 Fifth Avenue, 5 th floor
                                     New York, N e w Y o r k .10017
                                    TELEPHONE: (212) 226-4026




                                                                      MEMO ENDORSED
                                     FACSIMILE: (212) 226-4027




                                    January 30, 2020

VIA ECF

The Honorable Valerie Caproni
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square, Courtroom 443
New York, New York 10007

               Re:    Interested Lloyds Underwriters v. DHL Global Forwarding
                      Docket No. 1:19-cv-11493-VEC

Dear Judge Caproni:

       We represent plaintiff, Interested Lloyds Underwriters, in this action and write to
request an adjournment of the February 7, 2020 Initial Pretrial Conference.

        This is a subrogation action against DHL Global Forwarding for the total loss of
cargo transported from South Carolina to Santiago, Chile. Plaintiff insured Pegasus for a
shipment of a refrigerated container of 2300 pieces of Dukes mayonnaise from South
Carolina to Santiago, Chile. DHL Global Forwarding was engaged as the carrier to
transport the shipment and issued a clean bill of lading number SEAU 578945069. The
temperature of the refer container was to be set at +18.3 C. The cargo was delivered to
DHL Global Forwarding in good order and condition, yet it was received in Santiago, Chile
in damaged condition and was a total loss. Thus, Pegasus suffered a total loss of the
shipment in the amount of $42,854.00. Pegasus made a claim against Interested
Underwriters under Policy Number B0595JY864018J, which was called upon to pay and
have paid the sum of $42,854.00 to Pegasus, inclusive of a $5000.00 deductible.
      Case 1:19-cv-11493-VEC Document 5 Filed 01/30/20 Page 2 of 2
Interested Lloyds Underwriters v. DHL Global Forwarding
January 30, 2020


        We request the adjournment because we have been engaged in settlement
discussions with defendant and have thus not served the complaint. During settlement
discussions, we have learned that defendant may have additional corporate names
associated with its business, so we will need to amend the complaint accordingly. This is
our first request for the adjournment, and we have been unable to reach incoming counsel
on behalf of defendant to obtain its consent. The proposed alternate dates for the conference
are March 13 or March 20, 2020 at 10:00 a.m.

       We thank the Court for its time and consideration to these matters.

                                      Very truly yours,

                                      QUINTAIROS, PRIETO, WOOD & BOYER, P.A.


                                      _______________________
                                      Alexander Shindler, Esq.




     The initial conference is adjourned to March 13, 2020, at 10:00 A.M.
     Joint pre-conference submissions are due by March 6, 2020.

     SO ORDERED.                     Date: 01/30/2020




     HON. VALERIE CAPRONI
     UNITED STATES DISTRICT JUDGE




                                             2
